Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 1/21/20.
Claims 24-43 have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/28/19, 10/28/19, 2/4/20, 4/2/20, 5/9/20, 7/11/20, 9/21/20, 11/17/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract should be directed the specification and not merely a copy of claim 1.  The purpose of the abstract is to assist readers .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30, 35-37, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28, 25, and 42 contain multiple terminating periods.  
Claims 29, 36, and 43 recite “the transaction signed” which lacks antecedent basis in the claims.
Claims 29, 36, and 43 recite “the recipient signature SIGB” which lacks antecedent basis in the claims.
Claims 30 and 37 recite “the change blinding factor r_y” which lacks antecedent basis in the claims.
Claims 30 and 37 recite “the change y” which lacks antecedent basis in the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US Patent Application Publication Number 2016/0358165), and further in view of Wikipedia (“Elliptic-curve Diffie-Hellman” archived on 7/17/2018).
Regarding claims  24, 31, and 38, Maxwell taught a system for information protection, comprising a processor and a non-transitory computer-readable storage medium coupled to the processor, the storage medium storing instructions to be executed by the processor to cause the system to perform operations comprising: obtaining a combination of a transaction blinding factor r--_t and a transaction amount t encrypted with a first key, and obtaining a transaction commitment value T (Maxwell Paragraphs 0019 and 0031, for example), wherein: the transaction amount t is committed with a commitment scheme by a sender node associated with a sender of a transaction to obtain the transaction commitment value T, the commitment scheme comprising at least the transaction blinding factor r_t (Maxwell Paragraphs 0019 and 0031, for 
Wikipedia taught how ECDH is used to create a shared symmetric key by both an encrypting entity and a decrypting entity, which is then used to encrypt messages and decrypt messages (Wikipedia Entry for Elliptic-curve Diffie-Hellman).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Wikipedia’s entry for ECDH in the blind transaction system of Maxwell by using ECDH to create a shared key between the transaction sender and the transaction receiver used to encrypt and decrypt the transaction information.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a known means for sharing a secret key between the sender and receiver, especially in light of Maxwell suggesting the use of ECDH to do so.
Regarding claims 25, 32, and 39, Maxwell and Wikipedia taught generating the second key of the symmetric key pair comprises generating the second key of the symmetric key pair based on a private key SKB of the recipient and a public key PK_A of the sender under Diffie-Hellman (DH) key exchange protocol (Wikipedia Entry for Elliptic-curve Diffie-Hellman); and 
Regarding claims 26, 33, and 40, Maxwell and Wikipedia taught that the first key is generated by the sender node based on a private key SKA of the sender of the transaction and a public key PK_B of the recipient of the transaction (Wikipedia Entry for Elliptic-curve Diffie-Hellman).  
Regarding claims 27, 34, and 41, Maxwell and Wikipedia taught that the combination of the transaction blinding factor r_t and the transaction amount t comprises a concatenation of the transaction blinding factor r_t and the transaction amount t (Maxwell Paragraph 0019).  
Regarding claim 28, 35, and 42, Maxwell and Wikipedia taught that verifying the transaction based at least on the transaction commitment value T, the transaction blinding factor r_t, and the transaction amount t. (first terminating period – see 112 rejection above) comprises: in response to determining that the transaction commitment value T does not match the commitment scheme of the transaction amount t based on the transaction blinding factor r_t, rejecting the transaction (Maxwell Paragraphs 0019, 0029 and 0031, for example); and in response to determining that the transaction commitment value T matches the commitment scheme of the transaction amount t based on the transaction blinding factor r_t, approving the transaction by signing the transaction to generate a recipient signature SIGB to return to the sender node associated with the sender (Maxwell Paragraphs 0019, and 0026-0031, for example). (second terminating period – see 112 rejection above)  
Regarding claims 29, 36, and 43, Maxwell and Wikipedia taught that the operations further comprise: transmitting the transaction signed with the recipient signature SIGB to the 
Regarding claims 30 and 37, Maxwell and Wikipedia taught that the information of the transaction comprises: the combination of the transaction blinding factor r_t and the transaction amount t encrypted with the first key of the symmetric key pair, another combination of the change blinding factor r_y and the change y encrypted with another key generated based on the private key SK_A and the public key PKA of the sender, the transaction commitment value T, a change commitment value Y committing a change y of the transaction with the commitment scheme, the sender signature SIGA, and the recipient signature SIGB (Maxwell Paragraphs 0019-0031, for example).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,726,657.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially anticipate the instant claims with the exception of the patent claims reciting the use of public key encryption/decryption while the instant claims recite symmetric key encryption/decryption.  However, before the effective filing date of the invention the use of asymmetric cryptography was a well-known alternative to use of symmetric cryptography and as such would have been obvious to the person having ordinary skill in the art.
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,735.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially anticipate the instant claims with the exception of the patent claims reciting the use of public key encryption/decryption while the instant claims recite symmetric key encryption/decryption.  However, before the effective filing date of the invention the use of asymmetric cryptography was a well-known alternative to use of symmetric cryptography and as such would have been obvious to the person having ordinary skill in the art.
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,900,795.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially anticipate the instant claims with the exception of the patent claims reciting the use of public key encryption/decryption while the instant claims recite symmetric key encryption/decryption.  However, before the effective filing date of the invention the use of .
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,715,500.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially anticipate the instant claims.

Claim 24-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-43 of copending Application No. 16/342,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims essentially anticipate the instant claims with the exception of the patent claims reciting the use of public key encryption/decryption while the instant claims recite symmetric key encryption/decryption.  However, before the effective filing date of the invention the use of asymmetric cryptography was a well-known alternative to use of symmetric cryptography and as such would have been obvious to the person having ordinary skill in the art.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 24-43 have been rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491